Citation Nr: 1516886	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  14-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1950 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that the Veteran has not been provided a VA examination to determine the etiology of his current right foot condition.  VA has attempted to obtain service treatment records, but the National Personnel Records Center (NPRC) has certified that they are fire-related, meaning they were in that area of the storage facility destroyed in a 1973 fire.  A Report of Medical Examination and a Report of Medical History dated in June 1952 are of record, neither of which indicates any foot problems.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has provided written statements that in June or July 1951, an I-beam fell on his right foot.  The Board finds that the Veteran is competent to report that he injured the toes of his right foot during service.  The Veteran is also competent to report that he has had problems with the toes of his right foot ever since service.  VA treatment records dated in August 2011 and June 2012 indicate that the Veteran reported that his great toe and second toe on the right foot continued to have pain and numbness since an old injury in Korea.  Further x-rays of the right foot taken in June 2012 showed degenerative changes of the first metatarsophalangeal joint and mild hammertoe.  

There are also records on file showing bilateral treatment of the toes as part of diabetic foot treatment, without particular mention of in-service foot impairment.

The question remains as to whether there is a relationship between the in-service injury and any right foot disability.  Because the Veteran's service treatment records are not available and because the threshold for providing a medical opinion is low, the Board finds that a remand is warranted to schedule a VA examination to determine the etiology any right foot disability.  38 U.S.C.A. § 5103A(d) (West 2014) and 38 C.F.R. § 3.159(c)(4) (2014), McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right foot/toe condition that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination.  The examiner is to be provided access to Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic right foot/toe disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service or to his credible report that an I-beam fell on his right toes in June/July 1951.  Specifically, an evidence of post-traumatic changes that are seen should be identified.  For instance, are there residual fracture lines or arthritic changes limited to a toe or two as opposed to generalized systemic involvement.  Any evidence of old trauma should be specifically set out.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




